Citation Nr: 0415259	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  03-28 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to burial benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran, who served on active duty from August 1950 to 
August 1954 and from October 1954 to October 1970, died in 
November 2002.  The appellant is his surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from decisions issued in March and April 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  The appellant was married to the veteran at the time of 
his death.

2.  The veteran died on November [redacted], 2002, as a result of 
cardiorespiratory failure due to ischemic heart disease and 
diabetes mellitus.

3.  At the time of the veteran's death, service connection 
was not in effect for any disability.

4.  The veteran was awarded the Vietnam Service Medal with 1 
Bronze Service Star (BSS) and the Republic of Vietnam 
Campaign Medal during the Vietnam era, and the record 
contains credible evidence that he participated in the BSS 
Vietnam Air Offensive Campaign Phase III and that his duties 
involved visitation in Vietnam.  As such, he was 
presumptively exposed to herbicides.

5.  The veteran was first diagnosed as having Type II 
diabetes mellitus in approximately 1981, a disease 
presumptively caused by exposure to herbicides.


CONCLUSIONS OF LAW

1.  A disability presumably incurred in active service caused 
the veteran's death.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1310, 5107 (West 
2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (2003).

2.  The criteria for entitlement to burial benefits based on 
service-connected death are met.  38 C.F.R. § 2307 (West 
2002); 38 C.F.R. § 3.1600 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted and 
became effective.  Besides essentially eliminating the 
requirement that a claimant submit evidence of a well-
grounded claim, the VCAA also modified the circumstances 
under which VA's duty to assist a claimant applies, and how 
that duty is to be discharged.  Specifically, it requires VA 
to notify the claimant and the claimant's representative, if 
any, of information required to substantiate a claim, a 
broader VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts, and an enhanced 
requirement to provide a VA medical examination or obtain a 
medical opinion in cases where such a procedure is necessary 
to make a decision on a claim.  VA also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the statutory changes.  See 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001).  

The Board is satisfied that all relevant facts have been 
properly developed, to the extent possible, and no further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5103A (West 2002).  
In this connection, the Board finds that the service and 
private medical records, a February 1990 VA examination 
report, a June 1989 private physician statement, certificates 
of marriage and death, a February 1969 affidavit, and the 
appellant's and her representative's statements, which 
evaluate the status of the veteran's health before and around 
the time of his death, are adequate for determining whether 
service connection is warranted for the cause of the 
veteran's death and whether the appellant is entitled to 
burial benefits.

The Board finds no prejudice to the appellant in this case by 
adjudicating the question of entitlement to service 
connection for cause of death or for burial benefits.  This 
is so because the requirements regarding notice, which must 
be provided to the appellant under the VCAA have been 
satisfied by the various informational letters, the September 
2003 statement of the case, the RO decisions, and the 
December 2002 VCAA letter, as VA advised the appellant and 
her representative of the provisions of the VCAA and of what 
must be demonstrated to establish service connection for 
cause of the veteran's death and entitlement to burial 
benefits, asked her to provide additional information, and 
advised her of the RO's efforts to obtain information in 
support of her claims. 

In light of the foregoing, the Board finds that VA has 
notified the appellant of the evidence needed to substantiate 
her claims and has obtained and fully developed all relevant 
evidence necessary for an equitable disposition.  Moreover, 
in light of the decision granting her claims, there has been 
no prejudice to the appellant in this case that would warrant 
further notice or development, the appellant's procedural 
rights have not been abridged, and the Board will proceed 
with appellate review.  Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).

I.  Background

The veteran served on active duty from August 1950 to August 
1954 and from October 1954 to October 1970.  An AF Form 7 
reflects that the veteran served in Thailand from September 
1968 to September 1969 and that, under the heading of 
"Combat," he participated in the BSS Vietnam Air Offensive 
Campaign Phase III.  He was awarded the Vietnam Service Medal 
with 1 BSS and the Republic of Vietnam Campaign Medal during 
the Vietnam era.  The record contains an affidavit signed by 
the veteran himself and sworn before an Air Force Major Staff 
Judge Advocate in February 1969, that he did serve in the 
combat zone in Vietnam in excess of one day in 1968 to 
receive credit against payment of federal and state income 
taxes for the year 1968.  

Service medical records show complaints of chest pain, in 
August 1965, May 1966, November 1969, with normal chest X-
rays.  He was diagnosed with costochondritis and myalgia.  On 
a March 1970 retirement examination report, the veteran's 
blood pressure reading was 122/80 and the examiner noted that 
the veteran had a normal chest X-ray.  Clinical findings for 
his heart were shown as normal.  In June 1989, the veteran 
had a coronary artery bypass graft (CABG).  

At a February 1990 VA examination, the veteran reported 
suffering a heart attack in May 1989 followed by a CABG at 
Emory University in June 1989 and indicated that he had had 
diabetes for about 10 years.  Diagnoses included status post 
CABG and poorly controlled diabetes mellitus.

A November 2001 private treatment record reflects that the 
veteran had Type II diabetes mellitus of 20 years duration.

The veteran died on November [redacted], 2002, as a result of 
cardiorespiratory failure due to ischemic heart disease and 
diabetes mellitus.  At the time of the veteran's death, 
service connection was not in effect for any disability.  The 
appellant was married to the veteran at the time of his 
death.



II.  Analysis

The appellant's principal argument is that the veteran's 
heart disease and diabetes are related to service, to include 
exposure to herbicides in Vietnam, and that they caused or 
contributed to his death.  As a result, she also claims 
entitlement to burial benefits.

A.  Service Connection for Cause of Death

In general, service connection may be granted for disability 
resulting from a disease or injury incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).  That a condition or injury 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition or injury.  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In addition, regulations provide that a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, and has a disease listed at 
§ 3.309(e) shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. §§ 3.307(a)(6), 
3.313 (2003).

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 U.S.C.A. § 101(29)(A); 38 C.F.R. § 
3.307(a)(6)(iii) (2003).  If a veteran was exposed to a 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied: chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, chronic lymphocytic leukemia (CLL), multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda (PCT), 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), certain soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma), and Type II diabetes mellitus.  38 C.F.R. 
§ 3.309(e) (2003); see also 68 Fed. Reg. 59,540-42 (Oct. 16, 
2003).

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.310, 3.312 (2003); Ruiz v. Gober, 10 Vet. App. 352 (1997).  
In short, the evidence must show that a service-connected 
disability was either the principal cause or a contributory 
cause of death.  For a service-connected disability to be the 
principal (primary) cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  A contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
For a service-connected disability to constitute a 
contributory cause it must contribute substantially or 
materially; it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312; see also Gabrielson v. Brown, 7 Vet. App. 36, 39 
(1994).

Initially, the Board notes that the veteran's service medical 
records are negative for complaints or findings of heart 
disease or diabetes mellitus.  In fact, the post-service 
medical evidence shows that Type II diabetes mellitus was not 
diagnosed until 1981, approximately 11 years after the 
veteran's separation from active service.  Moreover, the 
record contains absolutely no probative evidence linking the 
veteran's diabetes mellitus to his active service, any 
incident therein, or any service- connected disability.  As 
noted above, however, a veteran who served in Vietnam and 
develops a disease listed in section 3.309(e) is presumed to 
have been exposed to herbicides.  In this case, the record 
shows that the veteran served with the Air Force in Thailand 
during the Vietnam era.  The veteran was awarded the Vietnam 
Service Medal with 1 BSS and the Republic of Vietnam Campaign 
Medal during the Vietnam era, and the record contains 
credible evidence that he participated in the BSS Vietnam Air 
Offensive Campaign Phase III and that his duties involved 
visitation in Vietnam.  The record also contains an affidavit 
signed by the veteran himself and sworn before an Air Force 
Staff Judge Advocate in February 1969, that he did serve in 
the combat zone in Vietnam in excess of one day in 1968 to 
receive credit against payment of federal and state income 
taxes for 1968.  As such, he was presumptively exposed to 
herbicides. 

In view of the foregoing, and noting that VA is required to 
give the appellant the benefit of the doubt "regarding any 
issue material to the determination of a matter," the Board 
finds that the veteran had "service in the Republic of 
Vietnam" for purposes of 38 U.S.C.A. § 101(29)(A).

Additionally, the Board observes that the record contains 
medical evidence showing that the veteran was diagnosed as 
having diabetes mellitus around 1981, and that such 
disability was compensably disabling.  See 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2003).  There has been no affirmative 
evidence to establish that the veteran was not exposed to an 
herbicide agent during his service in Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).  Under the circumstances of this case, 
the veteran meets the criteria for entitlement to service 
connection for Type II diabetes mellitus as a residual of 
presumed exposure to Agent Orange while he was on active 
duty.  Given the cause of the veteran's death, service 
connection for the cause of death follows.  38 U.S.C.A. § 
1310 (West 2002); 38 C.F.R. § 3.312 (2003). 

B.  Burial Benefits

For the purposes of burial benefits, if a veteran dies as a 
result of a service connected disability or disabilities, an 
amount may be paid toward the veteran's funeral and burial 
expenses including the cost of transportation of the body to 
the place of burial.  38 U.S.C.A. § 2307 (West 2002); 38 
C.F.R. §§ 3.1600(a), 3.1601-3.1610 (2003).

Thus, given the Board's finding that the veteran's diabetes, 
which was incurred as a result of in-service herbicide 
exposure, caused or contributed to his death, the appellant 
has met the conditions for entitlement to burial benefits 
based on service-connected death.  38 U.S.C.A. §§ 2307, 5107 
(West 2002); 38 C.F.R. § 3.1600.  Accordingly, the appeal is 
granted.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.

Entitlement to burial benefits based on service-connected 
death is granted.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



